Effective immediately, the sub-section entitled “Sales Charges” in Appendix E entitled “Sales Charges and Distribution Plan Payments” is hereby restated in its entirety as follows: Sales Charges The following sales charges were paid during the specified periods: Class A Initial Sales Charges: CDSC Paid to MFD On: Fiscal Year End Total Retained by MFD Reallowed to Financial Intermediaries Class A Shares Class B Shares Class C Shares May 31, 2010 May 31, 2009 May 31, 2008 Class 529A Initial Sales Charges: CDSC Paid to MFD On: Fiscal Year End Total Retained by MFD Reallowed to Financial Intermediaries Class529A Shares Class 529B Shares Class 529C Shares May 31, 2010 N/A $0 May 31, 2009 N/A $8 May 31, 2008 N/A
